DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action responds to Applicant’s Response to Election/Restriction filed on 1/18/2022.  Claims 1-31 are pending, wherein claims 25-31 have been withdrawn from further consideration as being directed to non-elected invention without traverse.
Election/Restrictions
Applicant’s election without traverse of group I, claims 1-24 in the reply filed 1/18./2022 is acknowledged.
Claims 25-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/18/2022.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  1-24 of U.S. Patent No. 10,831,963. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are obvious variations of each other, having similar circuit elements and similar interconnections, such as printed circuit board, a plurality of DRAM chips, register chip, a plurality of non-volatile memory (NVM) chips, a plurality of interface bridge chips, and a bridge controller device, wherein the “plurality of edge devices coupled to the memory data bus” as recited in the present claims are covered by patented claim 25 which are defined as “edge devices” in the present claims 2-3; wherein the “each [of the plurality of interface bridge chips] associated with a different one of the plurality of non-volatile memory chips and configured to control transfer of data between the memory data bus and the associated non-volatile memory chip” as recited in the patent claims are obvious variations of “each interface bridge chip comprising a DRAM interface port and a non-volatile memory interface port” as recited in the present claims which are covered by present claims 15-18; and wherein the “bridge controller function device configured to control the plurality of interface bridge chips to facilitate parallel data transfer between the plurality of non-volatile memory chips, the plurality of DRAM chips and the memory data bus” as recited in the patented claims are obvious subset of “bridge controller device configured to facilitate parallel .
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Allowable Subject Matter
Claims 1-24
The following is a statement of reasons for the indication of allowable subject matter:  
As per claims 1-24, independent claim 1, from which the respective claims depend, recites a memory module configured to connect to a memory bus from a host system, comprising a combination of inventive features comprising a bridge controller device configured to facilitate parallel data transfer between the plurality of interface bridge chips (each interface bridge chip comprising a DRAM interface port and a non-volatile memory interface port) and the plurality of NVM chips, in combination with the other circuit elements and interconnections in the manner as claimed, which the prior arts made of record failed to teach or suggest as claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHALLAKA KIK whose telephone number is (571)272-1895. The examiner can normally be reached Maxiflex Mon-Fri 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 5712727483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any response to this action should be mailed to:
		Commissioner for Patents
		P. O. Box 1450

Alexandria, VA 22313-1450

	or faxed to:

		571-273-8300	




/PHALLAKA KIK/Primary Examiner, Art Unit 2851                                                                                                                                                                                                        March 25, 2022